Citation Nr: 1129705	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals, status post finger release, right (dominant) ring finger, with instability of the proximal interphalangeal joint.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision granted service connection for a right ring finger disability and assigned a non-compensable disability rating.

A claim of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been added to the appeal as the Veteran has claimed entitlement to the highest rating available under pertinent portions of the rating schedule, stated in February 2007 that his right ring finger disability prohibited him from seeking employment in any type of job that required hand use, and informed a 2009 VA examiner that he was unemployed upon graduating from school.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a right palm disability, on a secondary basis to the service-connected right ring finger disability, has been raised by the record (See Veteran's December 2009 statement and December 2008 diagnosis of right hand tendinitis), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran has limitation of motion of the right ring finger with subluxation, flare-ups, and factors such as fatigability and pain.

2.  The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for his right ringer finger disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

3.  The Veteran's service-connected disabilities, without regard to age or other disabilities do not preclude him from obtaining and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for limitation of motion of the right ring finger are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5155, 5230, 5227 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for the right ring finger disability, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

3.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A January 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The January 2007 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and the report of November 2006 and January 2009 VA examinations.  The Veteran's representative stated in July 2011 that an additional examination may (italics added for emphasis) have been conducted, but the claims file reflects no such development.  

When VA provides a medical examination or obtains a medical opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2006 examination does not reflect review of the claims file, but does show that the examiner conducted a thorough interview with, and examination of, the Veteran.  The 2009 VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of the right ring finger.  Although the last VA examination of record is dated more than two (2) years ago, no medical evidence within the claims file indicates that the disability has worsened after that time.  Further, the Veteran has not alleged that his disability has worsened - in a December 2009 letter, he reports having experienced the same daily symptoms since his military service.  Accordingly, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As there is no medical or lay evidence that the disability level has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).
Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The claimant has appealed the initial rating given at the time service connection was established. In assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In August 2006, the Veteran filed a claim of entitlement to service connection for a right ring finger disability.  He included a statement with his claim that he was informed on active duty that he had a "trigger finger" and, "for the past few months it has turned painful to hold on to any heavy object using this finger and movement has also become painful."  He was seen for complaints of constant right ring finger pain in August 2006.  The consultation report reflects that he reported experiencing "trigger finger" intermittently over the past two (2) years and receiving a cortisone injection while on active duty.  He informed the physician that his finger will "lock" three (3) to four (4) times a day, restricting his range of motion and preventing him from continuing gainful employment.  Upon examination, there was full range of motion and no locking or instability, but minimal tenderness was noted at the volar metacarpal phalangeal junction.  He was advised to continue using Advil/Tylenol as necessary.

Later in August 2006, the Veteran was seen again and reported pain of seven (7) on a ten scale in his ring finger.  In September 2006, he was evaluated by an orthopedic surgeon who diagnosed him with flexor tenosynovitis and trigger finger.  The surgeon noted that the Veteran was "able to demonstrate the actual triggering" and displayed mild swelling and definite tenderness.  The Veteran was scheduled for a surgical "release" of his trigger finger that was performed in September 2006.  Two (2) weeks after the procedure, the Veteran "still ha[d] slight triggering of the finger when he flexe[d] it."  Subsequently the Veteran experienced, and was treated for, infection of the surgical area.

The Veteran was afforded a VA examination in November 2006.  The examination report reflects that the claims file was not available for review, but the examiner conducted an interview with the Veteran.  The Veteran reported working as an assistant manager at a lumbar/hardware store; he stated that he loads and unloads boxes that can weigh up to 100 pounds, but calls for help as needed.  He reported elbow, shoulder, knee, back, wrist, and finger complaints and did not identify a specific complaint as resulting in work interference.  Upon examination, there was a 0.5 centimeter by 3 centimeter non-tender scar, resulting from the surgical release procedure.  Range of motion testing revealed full extension and normal flexion with intermittent clicking of the proximal interphalangeal joint; range of motion was unchanged after repetitive motion.  The examiner diagnosed status post trigger finger release of the right ring finger with instability of the proximal interphalangeal joint of the ring finger.

In February 2007, the Veteran submitted a statement to VA that his right ring finger disability prevented him from seeking any type of employment that required use of his hand "in any type of physical work."  During a March 2007 VA mental disorders examination, the Veteran reported working part-time for L.A. Fitters while attending school full-time.  In April 2007 he reported for VA treatment after engaging in a "strenuous activity" at work reported that since that activity, he had experienced a snapping sensation in his finger.  The VA physician noted volar subluxation of the flexor tendons related to loss of supporting tissues and opined it was likely that the Veteran had torn some tissue with his strenuous activity and referred the Veteran to a hand surgeon.

In June 2007, the Veteran was evaluated by a private hand surgeon who advised a course of physical therapy.  The physician diagnosed right ring finger tenosynovitis status post trigger release with snapping lateral bands.  X-rays revealed no bony abnormalities and there was no residual triggering, but there was crepitus with flexion.  The physician stated that the Veteran lacked the last 10 degrees of flexion in the proximal interphalangeal joint, but did not have any joint instability.  The Veteran was re-evaluated by a VA physician in July 2007.  He complained of pain in the right ring finger, making activities such as handshaking painful and was observed to have irregular motion in the finger during flexion and extension.  

August 2007 physical therapy notes good tolerance to the prescribed exercises; the Veteran reported to three (3) appointments and failed to appear to 3 other appointments.  In August his ring finger flexion at the proximal interphalangeal joint was measured at zero (0) to 85 degrees; flexion at the distal interphalangeal joint was 0 to 35 degrees.  The Veteran reported usual pain of two (2) or three (3) on a 10 scale that could elevate to a seven (7) or eight (8).

A September 2007 MRI revealed some edema, but no joint effusion; flexor and extensor tendons were intact.  A November 2007 VA treatment note states that the Veteran has been participating in physical therapy and taking anti-inflammatories, but was frustrated with the persistent snapping in his finger.  He reported that the only time the finger snapped was when he pushes his middle finger against the ring finger.  He also described pain radiating to his palm.  Subsequent VA treatment notes reflect that the Veteran complained of, and was treated for, trigger issues in other fingers in the right hand and some fingers of the left hand.

The Veteran was afforded another VA examination in January 2009; he was noted to be right hand dominant.  The Veteran reported daily flare-ups with a severity of five (5) or six (6) on a ten scale that require him to stop all activity and use his left hand in place of his right.  The examination report indicates that the Veteran recently finished school and was looking for a full-time job; he reported looking for a desk job rather than pursuing a career in law enforcement due to his finger disability.  Activities of daily living were intact, but the Veteran reported pain when performing such tasks as driving a car.  He was diagnosed with right trigger finger, status post release with residual loss of dexterity and strength.  Range of motion was described as good (measured at ), but there was functional loss due to malalignment and transitional ankylosis; the examiner noted that the Veteran has to manually put the finger "back into place" weekly.  The strength of the right ring finger was measured as four (4) out of five (5); the finger could flex to 100 at the proximal joint and to 80 at the distal joint.  However, the distal joint was observed to fail to flex after repeated efforts to make a fist.  The examiner noted additional pain, limiting function, after repetitive motion as well as weakness and fatigability and incoordination and positive instability, but no crepitus.  The examiner opined that the disability would prevent the Veteran from working in law enforcement as he would not be able to maintain gun qualifications.

The Veteran submitted a December 2009 statement that he experiences daily pain resulting from his right ring finger disability that increases in severity with any physical activity.  He reported that the disability has decreased his quality of life as he now experiences pain with activities he used to enjoy and he has been unable to seek a desired career in law enforcement.

The Veteran's right ring finger disability has been rated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code  5230.  This Code provides a maximum zero percent disability rating for any limitation of motion of the ring finger.  The Board has considered whether the Veteran may be entitled to a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, for disabilities of multiple fingers.  The Veteran has complained of, and been treated for, trigger finger symptoms in other fingers on his right hand as well as fingers of the left hand.  However, as there is no evidence that the Veteran's service-connected right ring finger disability caused any such symptom in those other digits, Codes 5216-5223 are not applicable.  The Veteran is free to submit claims for service connection for any disability he experiences in other fingers.

38 C.F.R. § 4.71a, Diagnostic Code 5227 is applicable when there is ankylosis, favorable or unfavorable, of the ring or little finger.  Although the 2009 VA examination report did refer to ankylosis, the examiner's diagnosis did not describe constant joint immobility, but a "transitional" ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Regardless, there is no compensable evaluation for ankylosis under Code 5227 so rating the Veteran under that Code would not avail him of any higher evaluation.   

However, a Note under Diagnostic Code 5227, directs that a rater must "consider whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  Here, although there is no evidence that the service-connected right ring finger disability results in limitation of motion of other digits, the Veteran has complained of weakness and pain radiating from his right ring finger into his palm that interferes with his ability to grip and hold objects.  VA medical examinations have further indicated that the Veteran experiences an inability to flex the distal joint of the right ring finger after multiple attempts to make a fist, but no evidence reveals that the Veteran has constant immobility at any joint of his right ring finger or that he has lost use of all or part of his right ring finger.  A 10 percent disability rating under Diagnostic Code 5155 (amputation of ring finger) is assignable for symptoms similar to loss of the finger at, or proximal to, the proximal phalangeal joint.  A 20 percent rating is assignable for symptoms similar to loss of more than half of the bone in the finger.  The evidence does not reflect that the Veteran experiences the equivalent of amputation at any level.  

Despite the evidence of interference in the overall function of his hand due to pain, there is no evidence that the Veteran's disability warrants a compensable rating under Diagnostic Code 5155 (amputation of ring finger).  He is not entitled to a compensable rating under Diagnostic Codes 5230 or 5227 and cannot be awarded additional evaluation under those Codes as none is available.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  He also cannot be awarded non-compensable ratings under both Codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Veteran is in receipt of the maximum schedular rating assignable under the applicable diagnostic code.  38 C.F.R. § 4.71a.  As there is no evidentiary basis for assigning a higher rating, there is no basis for assigning a staged rating.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right ring finger disability. The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

The claims file does not indicate that the Veteran has required frequent hospitalization for his right ring finger disability.  Although the Veteran has contended that the disability markedly interferes with employment, the record reflects that he has performed jobs requiring use of his fingers.  He has stated that the disability prevents him from pursuing a career in law enforcement as it interferes with use of his trigger finger.  However, in August 2006 the Veteran submitted a statement to VA indicating that a right elbow disability also impacts his career choices and that he is additionally limited by disabilities of his left shoulder, right hip, right knee, and lower back.  Regardless of these other claimed limitations, if the disability rating criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The rating schedule contemplates the impact of restricted use of the ring or trigger finger.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Claim of Entitlement to TDIU

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is an element of all appeals of an increased rating.  Rice, 22 Vet. App. 447.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2009).

In order to establish service connection for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is in receipt of service connection for a right ring finger disability, tendonitis of the right hip, and residuals of stress fracture of the left tibia; each of these disabilities has been assigned a non-compensable rating.  Thus, he does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  As such, the Board must determine whether the Veteran is unemployable by reason of service-connected disabilities.

The record reflects that the Veteran has worked throughout the appellate period, except during a post-graduate job search.  Although his finger disability has been described as preventing him from pursuing any careers requiring gun use, no medical professional has opined that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The preponderance of the evidence is against a finding that the Veteran is precluded, by service-connected disabilities or other reason, from obtaining and maintaining all forms of substantially gainful employment.  

As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service-connected disabilities, the Board finds that entitlement to a total disability rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.  In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An initial compensable disability rating for residuals, status post finger release, right (dominant) ring finger, with instability of the proximal interphalangeal joint, is denied.

A total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


